SIMON, Justice.
Plaintiff, as one of the collateral heirs of decedent herein, sued for possession and partition by licitation of property belonging to this succession. Defendants, who are other interested collateral heirs, some of whom were absent from the state and, therefore, represented by a curator ad hoc, duly appointed by the trial court, deny the plaintiff’s right to a partition by licitation.
' • Upon the trial of the issues presented by the pleadings-filed herein by all parties, the trial court concluded that a legally effective partition of the property of the decedent could not be pronounced prior to an administration of the succession and the payment of all then existing debts and other obligations and, accordingly, rendered judgment in favor of defendants, dismissing plaintiff’s suit.
Plaintiff has appealed from said judgment, to which appeal the defendants have not filed any answer.
No briefs were filed on behalf of appellant in support of her appeal, and on the day this case was called for argument before us, appellant, in propria persona, filed a motion informing us that the issue presented by this appeal is now moot in that the property sought to be partitioned has been sold by the administrator and the proceeds deposited in accordance with law. She prays for a dismissal of this appeal. However, counsel of record for appellant has not signed this motion for dismissal; and we extended to him a week’s delay to file written brief or motion in this court in order to preserve any rights he has or may have as counsel for appellant. Counsel has not favored us with a brief but has addressed a letter to this court requesting that the issue presented by this appeal, though moot, be considered and the correctness of the trial court’s judgment be determined by us.
It is a well-settled policy of this court that we will not decide moot questions. General Motors Truck Co. of Louisi*865ana v. Caddo Transfer & Warehouse Co., 175 La. 892, 144 So. 608; State v. Hayes, 199 La. 269, 5 So.2d 768; Pellegrin v. City of Gretna, 222 La. 527, 62 So.2d 824; Jefferson 7th Ward Social Club v. Grevemberg, 225 La. 607, 73 So.2d 777.
Accordingly, for the reasons assigned, the appeal herein taken is dismissed.